Mr. Justice Wolf
delivered the opinion of the court.
Teodoro Vidal was charged in the District Court of San Juan with a violation of the Sanitary Regulations and convicted. The information sets up that he has, as managing partner of the firm of Aboy, Vidal & Co., failed to make certain repairs on "a house belonging to such firm, although required so to do by the Sanitary Regulations, and that he was notified to make such repairs within a certain definite time. The particular regulation is number 3 and relates to definite kinds of houses. The' information is defective inasmuch as it fails to specify the kind of a house for which the appellant is responsible. Unless the information shows whether the house is a dwelling or otherwise, it is impossible from the inspection of the information to declare that any duty devolved upon the defendant or, hence-,.that there had been a violation of that dirty. Similar decisions have been ren*111,-dered by this court in the cases of The People v. Blanco, 18 P. R. R., 980, and The People v. Gestera, ante p. 7.
The judgment must be reversed.

Reversed.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred.